COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jared Walter Adair v. Ricky's Enterprises, Inc.

Appellate case number:     01-22-00359-CV

Trial court case number: 1181899

Trial court:               County Civil Court at Law No. 4 of Harris County

        On August 29, 2022, this Court issued an order requiring Alexandra McDaniel, the
official (or substitute court reporter), to file the record in this appeal by September 28, 2022. Yet
the reporter’s record has not been filed and no extension of time to file it has been requested.
        Alexandra McDaniel is directed to file with this Court, within 14 days of the date of
this order and at no cost to appellant, a reporter’s record. See TEX. R. APP. P. 35.1.
Appellant’s brief is due 30 days after the date the reporter’s record is filed. TEX. R. APP. P
38.6(a).
       It is so ORDERED.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: October 25, 2022